Citation Nr: 1631586	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  13-30 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for bilateral hammer toe formation. 

3.  Entitlement to service connection for onychomycosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from June 1961 to September 1963.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board notes that in his October 2013 substantive appeal (via a VA Form 9), the Veteran requested a hearing before a Veterans Law Judge sitting at the RO.  However, a subsequent October 2013 correspondence reflects the Veteran's desire to withdraw such hearing request.  38 C.F.R. § 20.704(e) (2015).  Therefore, there is no outstanding hearing request. 

The Board notes that additional evidence was added to the record after the issuance of an August 2013 statement of the case.  Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), provides that if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests Agency of Original Jurisdiction (AOJ) consideration.  In the instant case, the Veteran's substantive appeal was received in October 2013 and AOJ consideration of this evidence has not been explicitly requested.  In turn, a waiver of this additional evidence is not necessary and the Board may properly consider all additional evidence submitted.

As a final preliminary matter, the issue of entitlement to service connection for diabetes mellitus has been raised in a November 2005 statement from the Veteran.  Such issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

FINDINGS OF FACT

1.  Bilateral hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service, and sensorineural hearing loss did not manifest within one year of the Veteran's discharge from service.

2.  Bilateral hammer toe formation is not shown to be causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of the Veteran's discharge from service.  

3.  Onychomycosis is not shown to be causally or etiologically related to any disease, injury, or incident in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

2.  The criteria for service connection for bilateral hammer toe formation have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

3.  The criteria for service connection for onychomycosis have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist 

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  No notice or due process deficiencies have been alleged by the Veteran or his representative.  

Further, the Board finds that a VA examination and/or opinion is not necessary with respect to the claims for service connection for bilateral hammer toe formation and onychomycosis decided herein.  Specifically, as will be discussed below, there is no indication that such disorders are related to service beyond the Veteran's conclusory generalized lay statement.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In this regard, the Board notes that a mere conclusory generalized lay statement that a service event or illness caused the Veteran's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Moreover, he has not identified an in-service event, injury or disease with respect to these claims other than his general account of his duties during his service.  In this regard, the Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Therefore, the Board finds that a VA examination and/or opinion is not necessary to decide the claims.

II.  Analysis 

Applicable Laws and Regulations 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to the Veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis and organic diseases of the nervous system, including sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Bilateral Hearing Loss 

The Veteran claims that his bilateral hearing loss is result of his service due to in-service noise exposure.  Specifically, he has reported that as an "[a]ir [p]oliceman" during his service, he was "consistently exposed to aircraft jet engines' hazardous noise."  See October 2013 Statement from the Veteran.  The Veteran has further reported that he was not provided with any hearing protection during his service.  See November 2010 Claim.   

The Veteran's DD 214 form lists his military occupational specialty (MOS) as an "air policeman."  As such, the Board finds no reason to question the veracity of the Veteran's statements regarding in-service noise exposure.  That fact notwithstanding, the Board finds service connection is not warranted for bilateral hearing loss.  As discussed herein, bilateral hearing loss was not shown during service or for at least 47 years since service and there is no evidence of continuity of related symptomatology after service.    

The Veteran's service treatment records do not reflect audiometric testing results indicating that the Veteran had hearing loss to an extent recognized as a disability for VA purposes during service.  The audiological examination reports conducted during his service reveal the following findings: 

May 1961
Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
10
0
-5
-5
-5
Left Ear
5
0
0
-5
0

August 1963
Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
-10
-10
-5
-10
-10
Left Ear
0
-10
0
0
10

Further, the Veteran's service treatment records are silent as to complaints, treatments, or diagnoses referable to hearing loss.  The May 1961 enlistment and August 1963 separation examination reports reflect negative findings as to ears, to include auditory acuity. The Veteran also denied ear troubles and running ears in an August 1963 report of medical history.  

The Board has first considered whether service connection is warranted for bilateral sensorineural hearing loss on a presumptive basis.   In this regard, evidence of record fails to show that the Veteran manifested such to a degree of 10 percent within the one year following his active duty service discharge in September 1963.  As such, presumptive service connection is not warranted for bilateral sensorineural hearing loss.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.  Furthermore, post-service clinical evidence reveals that the first time the Veteran is shown to have an indication of hearing loss that was disabling was in September 2010, nearly 47 years after discharge from service.  See September 2010 VA treatment note.   

A March 1970 report of medical history completed for the purpose of "retirement" reveals that the Veteran denied having experienced ear trouble, "running ears," and hearing loss.     

A June 2000 VA preoperative nursing assessment conducted before a prostatectomy procedure reflects a VA registered nurse's observation that the Veteran's sensory evaluation, to include any hearing deficit, was within normal limits.  The VA registered nurse noted that there was slight deficit with regard to vision.  

In a February 2001 VA patient education assessment, a VA registered nurse indicated that the Veteran's hearing was not a barrier to learning.  The VA registered nurse also noted that the Veteran's preferred choice of learning method was by "listening."  

A September 2010 VA treatment note reflects the Veteran's complaint of "decreasing hearing acuity."  Based on an audiological evaluation conducted earlier in that month, an assessment of bilateral high frequency sensorineural hearing loss was provided.  

In a November 2011 VA examination report, the examiner provided a diagnosis of bilateral sensorineural hearing loss, noting that this condition was diagnosed in 2010.  The examiner noted the Veteran's report that his duties during service consisted of "being in security" and that the Veteran "fired weapons with both hands" without any hearing protection.  Also noted was that post service, the Veteran reported having worked as a policeman for 15 years without hearing protection and in hospitality for 28 years without hearing protection and that the Veteran has not reported any exposure to loud noise outside of his military service.  Following an examination and a review of the Veteran's claims file, the examiner opined that it was less likely than not that the Veteran's bilateral hearing loss was due to the "excessive noise exposure incurred while in the service."  As rationale, the examiner noted the Veteran's report of noise exposure "on the flight line from B-52's and F101 fighter jets" and that the Veteran was not provided with a hearing protection.  The examiner then reasoned that based on her review of the available medical records, there was "no change in hearing during [the Veteran's] military career" and that he was not in a combat zone.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  

While the medical evidence of record shows that the Veteran has a current bilateral hearing loss disability, the most probative evidence of record demonstrates that such is not related to his service.  In this regard, the Board places great probative weight on the November 2011 examiner's opinion that the Veteran's bilateral hearing loss was not caused by or was the result of his active duty service.  The examiner explained that after reviewing the available evidence, to include the Veteran's reported onset of his hearing disability during his service after having been exposed to noise "on the flight line from B-52's and F101 fighter jets" without any hearing protection, there was no change in the Veteran's hearing during service.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, as the most probative evidence of record demonstrates that the current bilateral ear hearing loss is not related to service, service connection is not warranted for bilateral hearing loss.  There is no other contrary medical opinion of record.

The Board notes that the Veteran and his representative have generally contended that the Veteran's bilateral hearing loss is related to his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's bilateral hearing loss and any instance of his service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Here, while the Veteran is competent to describe his exposure to noise during service as well as current manifestations of bilateral hearing loss, and his representative is competent to describe his observations of the Veteran's current manifestations of such disorder, the Board accords such statements regarding the etiology of such disorder little probative value as they are not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, the determination of etiology of bilateral hearing loss requires the interpretation of results found on physical examination and knowledge of the internal auditory process.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinions of the Veteran and his representative are nonprobative evidence. 

Moreover, the Veteran and his representative have offered only conclusory statements regarding the relationship between the Veteran's purported in-service noise exposure and his claimed bilateral hearing loss.  In contrast, the November 2011 examiner took into consideration all the relevant facts in providing an opinion, to include the Veteran's contended in-service noise exposure as well as the current nature of his claimed bilateral hearing loss.  Therefore, the Board accords greater probative weight to the November 2011 examiner's opinion.  

In addition, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006).  The Board notes that the Veteran has indicated that he had experienced bilateral hearing loss since service in conjunction with this appeal.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Board finds such statements to lack credibility because as explained below, they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest and, therefore, accords no probative weight to such contentions. 

In this regard, while the Veteran has alleged that he has suffered from bilateral hearing loss since service, he denied ear troubles and running ears in the August 1963 report of medical history during his service.  The March 1970 post-service report of medical history completed for the purpose of "retirement" reveals that the Veteran denied currently experiencing or having experienced ear trouble and hearing loss.  Further, the June 2000 VA preoperative nursing assessment conducted before a prostatectomy procedure reflects the Veteran's negative response as to any hearing deficit.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment).  In fact, the February 2001 VA patient education assessment reflects the Veteran's report that "listening" was his preferred choice of learning method.  Therefore, in light of these inconsistent statements, the Board finds the Veteran's statements regarding the in-service onset and post-service continuity of symptomatology as to bilateral hearing loss to be not reliable and, therefore, not probative.

Therefore, the Board finds that bilateral hearing loss was not shown to be causally or etiologically related to any disease, injury, or incident during service, to include the Veteran's in-service noise exposure.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Bilateral Hammer Toe Formation and Onychomycosis

The Veteran contends that he suffers from bilateral hammer toe formation and onychomycosis on his toes as result of his service.  Specifically, the Veteran claims that these disabilities are from having served in the "military police," to include duties consisting of "prolonged walking, standing, squatting, and marching in inclement weather" and wearing boots "that were to [sic] tight."  See October 2009 Claim; January 2010 Statement from the Veteran.   

As noted, the Veteran's DD 214 form verifies that the Veteran's MOS was an "air policeman."  While the Board finds no reason to question the veracity of the Veteran's statements regarding his in-service duties as relevant to his MOS, that fact notwithstanding, the Board finds service connection is not warranted for bilateral hammer toe formation and onychomycosis.  As discussed herein, these disabilities were not shown during service or for at least 42 years since service and there is no evidence of continuity of related symptomatology after service.    

Service treatment records are negative for complaints, treatments, or diagnoses related to foot or skin disabilities.  The May 1961 enlistment and August 1963 separation examination reports reflect negative findings as to feet and skin.  The August 1963 report of medical history indicates that the Veteran denied currently having or having had "foot trouble."  

Post-service, the Veteran denied having or having had "foot trouble" and "skin diseases" in the March 1970 report of medical history completed for the purposes of "retirement."  

An August 2005 VA treatment record reflects the Veteran's complaint of "painful bump on dorsum of right foot and shooting pain and numbness into 2nd and 3rd toes," which had been present "for some time."  The VA treating physician observed "dry flakey skin surrounding foot with dried vesicles" and "palpable exostosis at 1st met cuneiform right."  

A February 2006 VA treatment note reflects the Veteran's complaint of elongated toenails and diabetic foot care," while noting the Veteran's report that he was required to be "always on his feet on alert" and his report that he now suffers from hammertoes and fungus "from all of the standing" and "boots [that] were very tight."  Assessments of bilateral hammer toe formation and onychomycosis were provided at this time.  

An April 2007 VA podiatry treatment note indicates that the Veteran was receiving podiatric care for "diabetic foot care."  The VA treating physician observed that the Veteran had hypertrophic/hyper pigmented nails with subungual debris.  An assessment of debridement of nails was provided.  

A July 2010 VA podiatry treatment record reflects assessments of "DJD with hammertoes" and onychomycosis.  The treating physician noted that findings with regard to the toes were "consistent with DJD."  Also noted was the Veteran's report of serving as a military policeman, which caused "a lot of pain as a result."

An August 2012 VA podiatry treatment record indicates that the Veteran complained of "elongated toenails" and reflects his history of hammer toe deformities and onychomycosis.   

The Board has first considered whether service connection is warranted on a presumptive basis for his bilateral hammer toe formation and onychomycosis.  With regard to the hammer toe formation claim, the clinical evidence of record fails to show that the Veteran manifested arthritis to a degree of 10 percent within the one year following his discharge from his service in September 1963.  In fact, the Veteran denied experiencing or having experienced any foot disability in the March 1970 post-service report of medical history.  Further, the first post-service clinical evidence of degenerative joint disease as to hammer toes was in a July 2010 VA treatment record, nearly 47 years after service.   The Board notes that the passage of several years between discharge from active service and medical documentation of the claimed disability is a factor that tends to weigh against a claim for service connection.   See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  As such, service connection on a presumptive basis is not warranted for bilateral hammer toe formation.  Moreover, the Board notes that the Veteran's diagnosed onychomycosis is not a chronic disease subject to presumptive service connection as defined in 38 C.F.R. § 3.309(a).  As such, the Veteran cannot establish service connection solely on the basis of continuity of symptoms as to the claimed onychomycosis.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; See Walker, supra.  

In addition, the evidentiary record does not contain any evidence which establishes an in-service event, injury, or disease to which the claimed disabilities may be related.  In this regard, the Board notes that the Veteran has not alleged sustaining a specific in-service injury or disease as to his feet or skin, or pointed to an in-service event which resulted in the claimed disorders other than his general account of his duties relevant to his MOS while on active duty.  Further, the service treatment records were negative for complaints, treatments, or findings related to such claimed disabilities.  Significantly, there is also no competent, probative evidence or opinion of record which suggests that there exists a nexus between any incident in service and the Veteran's claimed disabilities, which were diagnosed nearly 42 years since his service.  Indeed, none of the medical treatment records reflect any such opinion or comment to that effect, and neither the Veteran nor his representative has presented or identified any such existing evidence or opinion.  Furthermore, as discussed above, VA is not required to obtain a medical opinion addressing the etiology of the Veteran's claimed disabilities, as he has not alleged an in-service event, injury or disease and no probative indication that such diseases are otherwise related to service.  See McLendon, supra.

The Board notes that the Veteran and his representative have generally contended on his behalf that the Veteran's bilateral hammer toe formation and onychomycosis are related to his service.  As noted, lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno, supra.  

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's bilateral hammer toe formation and onychomycosis and any instance of his service to be complex in nature.  Woehlaert, supra.  Specifically, while the Veteran is competent to describe his current manifestations of his foot and skin disabilities, and his representative is competent to describe his observations of the Veteran's symptoms, the Board accords their statements regarding the etiology of such disorders little probative value as they are not competent to opine on such a complex medical question.  In this regard, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones, supra.  The question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, the determination of etiology of bilateral hammer toe and onychomycosis requires the interpretation of results found on physical examination and knowledge of the internal processes.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinions of the Veteran and his representative are nonprobative evidence.

In addition, in adjudicating these claims, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan, supra.  The Veteran has maintained that his bilateral hammer toe formation and onychomycosis symptoms began during service and have continued since service.  For reasons discussed below, the Board finds such statements to lack reliability as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest and, therefore, accords no probative weight to such contentions.

In this regard, the Veteran has reported that he served in the military police during his service, which involved duties consisting of "prolonged walking, standing, squatting, and marching in inclement weather" and wearing boots "that were to [sic] tight."  See October 2009 Claim; January 2010 Statement from the Veteran.  However, the Veteran could not provide any specific details as to the occurrence or nature of any in-service injury.  Instead, he provided generalized statements as to his duties relevant to his MOS during service.  Notably, the Veteran   denied having or having had "foot trouble" or "skin diseases" in the August 1963 and March 1970 reports of medical history, despite the Veteran's current contention that his claimed disabilities continued since service.   Furthermore, the record reveals that the Veteran had filed various service connection claims dating in January 1993 (i.e. service connection claims for a right knee disability, low blood pressure, a right third finger injury, and tinnitus) and in December 2000 (i.e. a service connection claim for prostate cancer), thereby indicating that he was aware of the information and evidence necessary to substantiate his service connection claims.  Yet, the Veteran did not file the instant claims until October 2009 for reasons unknown to the Board. Therefore, the Veteran's current statements relevant to the onset of his bilateral hammer toe formation and onychomycosis made in connection with his pending claims for VA benefits are not consistent with the evidence of record, to include contemporaneous evidence, and, therefore, are not reliable.  Consequently, the Board assigns no probative weight to such statements.  

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  Rather, the Veteran's statements are found to be not reliable because they are inconsistent with the evidence of record including contemporaneous clinical evidence and were made under circumstances indicating bias and/or self-interest.  

As the Board finds no probative evidence of a nexus between any foot and skin disabilities and the Veteran's service, his claims for service connection must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for bilateral hammer toe formation and onychomycosis.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 
	

ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for bilateral hammer toe formation is denied.  

Service connection for onychomycosis is denied. 



____________________________________________
R.  FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


